THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   February 24, 2022



In the Court of Appeals of Georgia
 A21A1780. WILLIAMS v. CITY OF TYBEE ISLAND.

      DOYLE, Presiding Judge.

      This appeal arises from an order granting summary judgment to the City of

Tybee Island (“the City”) with regard to wrongful death claims filed by Karl and

Patrina Williams after their 17-year-old son, Je’Aarian Belin, drowned trying to

rescue a friend in distress when both teens were caught in a strong current in the

waters off Tybee Island. The Williamses appeal, arguing that the trial court erred by

granting the City’s motion for summary judgment on the grounds of assumption of

the risk, for finding that the rescue doctrine did not apply, for finding that the public

duty doctrine did not apply, and for finding that the Recreational Property Act1

(“RPA”) barred liability. For the reasons that follow, we affirm.

      1
          OCGA § 51-3-20 et seq.
             Under OCGA § 9-11-56 (c), summary judgment is warranted if
      the pleadings, depositions, answers to interrogatories, and admissions
      on file, together with the affidavits, if any, show that there is no genuine
      issue as to any material fact and that the moving party is entitled to a
      judgment as a matter of law. We review the grant or denial of a motion
      for summary judgment de novo, and we view the evidence, and the
      reasonable inferences drawn therefrom, in a light most favorable to the
      nonmovant.2


      Viewed in this light, the record shows that on April 21, 2019, Belin, Richard

Summers, McKenna Smith, and several other teenagers were visiting a beach at

Tybee Island near an area called Back River. Smith, Belin, and Summers walked out

to a sandbar off the shore during low tide, which was about waist-deep water for the

trio. After they noticed that the tide was coming in, the three tried to get back to

shore, but struggled against the current of Back River and the now shoulder-deep

water. Prior to their attempt to get back to shore, Jennifer Brinkley, who was also at

the beach, saw the teens and called the non-emergency line for the City because she

was worried for their safety while they were on the sandbar. While the three struggled

in the water, City firefighter/lifeguard, Tudor Negrea, looked on from the shore.

      2
       (Punctuation omitted.) Downes v. Oglethorpe Univ., Inc., 342 Ga. App. 250,
250-251 (802 SE2d 437) (2017), quoting Assaf v. Cincinnati Ins. Co., 327 Ga. App.
475, 475-476 (759 SE2d 557) (2014).

                                           2
According to recordings submitted by the City, Negrea had been instructed to watch

from the shore and advise responding lifeguards approaching on watercraft of the

teens’ location and status.3

      Eventually, Summers reached the shore and one of the non-swimming teens

helped him out of the water, but as Belin reached the shore, it appeared from

onlookers that he saw that Smith was being overcome in the water, and he turned

back to what appeared to be an attempt to assist her. As he was trying to assist Smith,

Belin was swept underwater and drowned. His body was recovered four days later.

      In her interview with police officers after the incident, Brinkley expressed her

concern that it took so long for the lifeguard to respond and to then get into the water

to help get the teens back to safety. It was her opinion that had Negrea entered the

water earlier, Belin’s death would not have occurred. She also stated that she took at

least 50 pictures of the incident, many of which appear in the record. Another

individual who was at the beach instructed her niece to call 911 numerous times

during the incident; she also stated that she and another man went into the water to

try and assist Smith and Belin, and it was not until they attempted to rescue the two


      3
        Apparently Negrea was deposed for this case, but his deposition was not made
a part of the record in the trial court.

                                           3
teens that the lifeguard entered the water. She expressed her frustration to the police

about the handling of the situation by the first responders.

      The City moved for summary judgment, arguing that Belin assumed the risk

of his injuries or alternatively that the City was protected by the RPA. The Williamses

responded to the motion, arguing that material questions of fact remained because the

question of assumption of the risk was not plain and palpable and that there was a

question whether Negrea had negligently attempted rescue, thereby coercing Belin

into staying in the water to assist Smith. Attached to the response was the affidavit

of Smith, who averred that she saw people on the beach, but she could only yell to

Summers and Belin, who were closer to her. She averred that “[a]s [Belin] was

nearing the beach, he turned and came out toward” her. Also attached was the expert

affidavit of Gerald Dworkins, who averred that as soon as Negrea noticed that Smith

was in distress, he should have entered the water to assist her with his flotation device

so that Belin could continue safely swimming to shore.

      After a hearing on the City’s motion for summary judgment, the trial court

granted the City’s motion, finding that Belin assumed the risk of his injuries, the

rescue doctrine exception did not apply to create a material question of fact to



                                           4
overcome Belin’s assumption of the risk, the public duty doctrine did not apply to the

case, and the City was protected from liability by the RPA.

      1. The Williamses now appeal, first arguing that the trial court erred by finding

that Belin assumed the risk of drowning by going into the ocean at the beach.

             The affirmative defense of assumption of the risk bars a plaintiff
      from recovering on a negligence claim if it is established that he,
      without coercion of circumstances, chooses a course of action with full
      knowledge of its danger and while exercising a free choice as to whether
      to engage in the act or not. A defendant asserting an assumption of the
      risk defense must establish that the plaintiff (1) had actual knowledge of
      the danger; (2) understood and appreciated the risks associated with
      such danger; and (3) voluntarily exposed himself to those risks.
      Knowledge of the risk means that the plaintiff has both actual and
      subjective knowledge of the specific, particular risk of harm associated
      with the activity or condition that proximately causes injury.4


“It is well established under Georgia law that the danger of drowning in water is a

palpable and manifest peril, the knowledge of which is chargeable to persons in the




      4
      (Citations and punctuation omitted.) Daly v. Berryhill, 308 Ga. 831, 834 (843
SE2d 870) (2020), quoting Muldovan v. McEachern, 271 Ga. 805, 807-808 (2) (523
SE2d 566) (1999); Vaughn v. Pleasent, 266 Ga. 862, 864 (1) (471 SE2d 866) (1996).

                                          5
absence of a showing of want of ordinary capacity.”5 This is so regardless of the

area’s “attendant conditions such as a strong unseen current or a deep unknown

hole.”6

      Here, it is clear that had Belin drowned while out on the sandbar or on his way

in, the Williamses’ claims would have been barred by Belin’s assumption of the risk.7

Citing Bass Custom Landscapes, Inc. v. Cunard,8 the Williamses contend that Belin

did not assume the risk voluntarily and that he was coerced to attempt to return to

Smith because Negrea failed to enter the water to attempt a rescue or because the City




      5
       (Punctuation omitted.) Downes, 342 Ga. App. at 254 (1), quoting Bourn v.
Herring, 225 Ga. 67, 69 (2) (166 SE2d 89) (1969).
      6
       Downes 342 Ga. App. at 254 (1), quoting White v. Ga. Power Co., 265 Ga.
App. 664, 666 (1) (595 SE2d 353) (2004).
      7
       See Downes 342 Ga. App. at 254-256 (1). See also Rice v. Oak Investors II,
292 Ga. App. 692, 693-694 (1) (666 SE2d 63) (2008) (holding that 10-year-old
assumed the risk of drowning and no question of fact existed as to defendants’
negligence despite code violations related to the swimming pool in which the
decedent drowned); Spooner v. City of Camilla, 256 Ga. App. 179, 181-182 (2) (a)
(568 SE2d 109) (2002) (holding that even young children can be held to have
assumed the risk of downing); Sayed v. Azizullah, 238 Ga. App. 642, 643-644 (519
SE2d 732) (1999) (17-year-old assumed the risk of drowning when swimming in a
lake).
      8
          258 Ga. App. 617, 619-621 (1) (575 SE2d 17) (2002).

                                          6
was otherwise negligent in posting warnings or having sufficient rescuers in the

known hazardous area.

      We disagree that any failure to rescue by Negrea or others constituted coercion

such that Belin’s actions were not voluntary undertakings. In Bass, the plaintiff was

ordered by her superior at her job to assist another person in an icy parking lot, which

resulted in the plaintiff sustaining injuries to herself in attempting to assist the

individual.9 This Court determined that questions of fact remained as to whether the

plaintiff had been coerced into her act or whether she assumed the risk.10 Here, based

on the photographs contained in the record, Negrea was not close enough to stop

Belin from going back for Smith and to instead make him come to shore. Certainly,

had Negrea entered the water then he would have had two individuals to attempt to

keep afloat and out of the rapid current until the jet ski rescuers arrived. This

evidence is simply too speculative — whether based on the photographs, eyewitness

testimony, or expert affidavit — to constitute a question of fact for the jury.11 And


      9
          See id. at 618.
      10
           See id. at 621 (1).
      11
         See, e.g., Forest Cove Apartments v. Wilson, 333 Ga. App. 731, 737 (776
SE2d 664) (2015) (“[G]uesses or speculation which raise merely a conjecture or
possibility are not sufficient to create even an inference of fact for consideration on

                                           7
Belin’s “decision to risk traversing a known hazard to follow h[is] conscience does

not amount to coercion.”12

      Moreover, the Williamses’ argument that the rescue doctrine somehow results

in liability for the City is of no moment. “In order to hold a defendant liable for the

death of a rescuer, however, a plaintiff must show that the defendant’s negligence

placed himself or another person in imminent distress, thereby requiring the rescue

and making injury to the rescuer a foreseeable possibility.”13 Just as Belin was aware

of the risk of danger of entering the ocean, so too was Smith, and any negligence of

Smith’s in also being stuck in the current and finding herself in danger does not

amount to a negligent act on the part of the City. Neither the City nor Negrea caused

any of the teens to be in the water.14 Thus, the trial court did not err in granting the

City’s motion for summary judgment.


summary judgment.”) (punctuation omitted).
      12
        Naval Store Suppliers, Inc. v. Croft, 346 Ga. App. 773, 775 (1) (816 SE2d
301) (2018).
      13
        Brazier v. Phoenix Group Mgmt., 280 Ga. App. 67, 72 (1) (b) (633 SE2d
354) (2006).
      14
        See id. (holding that property owner was not liable for death of rescuer as a
matter of law because the risk of drowning was open and obvious both to the
individual who needed to be rescued and to the rescuer).

                                           8
      2. The Williamses also argue that the public duty doctrine should not shield the

City from liability.

              Under the “public duty doctrine,” a municipality’s duty to protect
      the general public cannot be the basis for recovering for injuries
      sustained from a failure to provide police protection to an individual. [If]
      there is a special relationship between the individual and the
      municipality which sets the individual apart from the general public and
      engenders a special duty owed to that individual, however, the
      municipality may be subject to liability for the nonfeasance of its police
      department.15


      Assuming without deciding that this doctrine applies in this case, there is no

evidence of a special relationship between Belin and the lifeguards/firefighters who

responded to the teens’ distress that day. Accordingly, this argument does not require

reversal.

      3. Based on our holding in Division 1, we need not address arguments related

to the RPA.

      Judgment affirmed. Reese and Brown, JJ., concur.




      15
        (Citations and punctuation omitted.) SecureAlert Inc. v. Boggs, 345 Ga. App.
812, 816-817 (815 SE2d 156) (2018), quoting Stevenson v. City of Doraville, 294 Ga.
220, 222 (1) (751 SE2d 845) (2013).

                                           9